Exhibit 10.13

CORRESPONDENT AGREEMENT


for Purchase and Sale of Residential Mortgage Loans



This Correspondent Agreement ("Agreement") is made and entered into as of the
25th day of January, 2002, by and between GMAC Mortgage Corporation ("GMACM"), a
Pennsylvania corporation, and E-Loan Incorporated ("Correspondent"), a Delaware
corporation.

RECITALS

This agreement is entered into with reference to and includes the following:

A. GMACM is a mortgage banker engaged, among other things, in the business of
originating, purchasing, selling, and servicing mortgage loans.

B. Correspondent is engaged in the business of originating, processing, closing,
and selling residential mortgage loans.

C. Correspondent is a mortgagee approved, and will remain approved, by the
Federal Housing Administration of the Department of Housing and Urban
Development (FHA), the Department of Veterans Affairs (VA), Federal National
Mortgage Association (FannieMae), Federal Home Loan Mortgage Corporation
(FHLMC), and/or any governmental or quasi-governmental agency or insurer which
is engaged in the mortgage lending industry. In the event that any other
approval is required to be obtained in order to originate, process, close, fund,
or service any Loan (hereinafter defined), Correspondent agrees to take whatever
action is required to obtain such approval.

D. GMACM desires from time to time to purchase from Correspondent, and
Correspondent desires to sell, one-to-four family, first and second lien
residential mortgage loans (individually, a "Loan") made to individual borrowers
(individually, a "Borrower"), closed in Correspondent's name, on a servicing
released basis, and upon such terms and conditions as set forth in this
Agreement and in the GMAC Mortgage Correspondent Lending Manual and written
directions provided by GMACM and amended time to time (collectively the
"Correspondent Manual")* which is made a part of this Agreement and incorporated
herein as if set forth at length.

In consideration of the above recitals and the mutual covenants and promises
contained herein, and intending to be legally bound, the parties do hereby agree
as follows:

TERM

This Agreement shall be effective as of January 25, 2002, and shall continue
until terminated by either party.

TERMINATION

This Agreement may be terminated by either party without penalty or cause upon
15 days' written notice to other party.

In addition, GMACM shall have the right to terminate this Agreement immediately
by notice in writing to Correspondent in the event of any of the following:

Correspondent defaults in any of its obligations under this Agreement or any
other agreements between the parties and such default is not cured within ten
(10) business days after notice to Correspondent of such default;

Correspondent fails to deliver acceptable Loans to GMACM under the terms and
conditions of this Agreement and the Correspondent Manual;

Correspondent shall Initiate or suffer any proceedings of insolvency or
reorganization under the bankruptcy code, or other federal or state receivership
laws, or make any common law assignment for the benefit of creditors, or be
unable to pay its debts as the same become due;

Correspondent assigns or attempts to assign its rights and obligations
hereunder;

Correspondent by operation of law becomes unable to faithfully perform its
duties pursuant to this Agreement; or

GMACM suffers any involuntary sale or execution upon any interest in any Loan
purchased hereunder and such is the result of any act or omission on the part of
Correspondent.

Termination shall not affect the obligations of Correspondent with respect to
any event occurring before termination. However, termination of this Agreement,
except under Paragraph 2 (a), shall be deemed to be for or with cause, and
GMACM, at its option, shall have the right to cancel any open Loan registration
confirmation(s) or other commitment agreements.

Correspondent agrees that in the event of a breach by Correspondent of this
Agreement or any other agreement between GMACM and Correspondent, or upon the
default of Correspondent under any instrument payable to GMACM, or upon failure
of Correspondent to pay any amounts due GMACM, GMACM shall have the immediate
right to set-off from and against any amounts otherwise due or payable to
Correspondent

SERVICES OF CORRESPONDENT

Correspondent will assist prospective Borrowers in completing credit
applications and such other documents in the form designated by GMACM and as
GMACM may require for Loans which meet the then current underwriting standards
and loan policies of GMACM, including the Correspondent Manual. Correspondent
will promptly submit all information generated pursuant to such application to
GMACM, or the applicable agency, for its review and approval.

"NON DELEGATED UNDERWRITING" Correspondent may request approval to be authorized
as a delegated underwriter. If such request is approved in writing by GMACM,
Correspondent shall make credit commitments on behalf of GMACM, under the terms
specified In the written approval or an amendment to this agreement, and in
compliance with applicable law and the Correspondent Manual. Unless and until
notified otherwise by GMACM in writing, Correspondent is NOT authorized as a
delegated underwriter and must send all loans to GMACM or an authorized contract
underwriting service for underwriting approval. Correspondent shall obtain real
estate appraisals only from those appraisers, which are licensed or certified
according to state law requirements. All appraisals must meet secondary market
requirements and in addition satisfy all requirements mandated by state and
federal law, including, without limitation, FIRREA, for the particular
transaction (refer to Underwriting Section of the Correspondent Manual).

"DELEGATED UNDERWRITING" The Correspondent is hereby authorized as a delegated
underwriter for the programs listed below and is authorized to make credit
commitments on behalf of GMACM in compliance with applicable law and the
Correspondent Manual. Unless and until notified otherwise by GMACM,
Correspondent is authorized as a delegated underwriter for programs outlined in
the GMACM Product Matrix to a maximum loan amount of $650,000. Loans in excess
of $650,000 and sub-prime and high LTV loans require exception approval and are
underwritten at GMACM.

Correspondent, at its own expense, shall furnish to GMACM all credit data,
financial statements, real estate information, and such additional items as
GMACM, from time to time, may require. In addition, Correspondent, at its own
expense, shall perform such other functions as GMACM may require to close, fund,
and complete the Loan transaction.

Prior to purchase of the Loan by GMACM and after purchase, if required,
Correspondent agrees to execute such assignments, endorsements, or other
documentation as necessary to transfer ownership of the Loan to GMACM and/or
such other assignee as may be designated by GMACM, concurrent with the closing
of such Loan or as GMACM may otherwise direct.

Correspondent shall deliver to GMACM all Loan documents required by the
Correspondent Manual, within the applicable time period required in the
Correspondent Manual and commitment confirmation.

If Correspondent fails to make proper and timely required delivery in connection
with any registration or reservation ("registration"), the parties agree and
acknowledge that GMACM will suffer damages, including, but not necessarily
limited to, the decline in market value of the Loan, processing costs,
investment losses, and obligations to investors to whom a registered Loan has
been committed, legal costs incurred as a result of non-delivery and in
enforcement of GMACM's rights, and Correspondent shall be liable for all such
damages and other damages incurred by GMACM, in addition to any other rights,
remedies or damages of GMACM at law, in equity or under this Agreement.

All Loans will be purchased in accordance with pricing and options provided in
the Correspondent Manual. Any change in pricing policy shall be effective only
by written amendment of the Correspondent Manual or other written notice by
GMACM to Correspondent.

All Loans which Correspondent desires to sell to GMACM under this Agreement must
be registered with GMACM subject to any limitations in the Correspondent Manual.
Following acceptance by GMACM of a registered Loan, Correspondent shall be
obligated to deliver the Loan to GMACM in accordance with the terms and
conditions of the applicable delivery program and this Agreement.

OBLIGATIONS OF GMACM

Subsequent to Loan purchase, GMACM may reverify appraisals, credit reports, and
other information as it may determine necessary at GMACM's expense in order to
assure itself of the correctness of information in each Loan file.

FEES

Correspondent may retain, to the extent permitted by state, federal and local
law and the requirements of the applicable investors, as a processing fee, an
origination fee and all lawful discounts collected in excess of the GMACM's
quoted price. GMACM may withhold, set off, and apply any fees otherwise due and
payable to Correspondent to any obligations of Correspondent to GMACM. In no
event shall any compensation be paid to Correspondent unless a Loan is funded.
GMACM has the right to withhold any fees or payments until the Loan file is
complete and Correspondent has performed its obligations hereunder.

APPLICABILITY OF REPRESENTATIONS AND WARRANTIES

Each Loan shall be subject to all representations and warranties specified in
this Agreement, including, without limitation, those in the Correspondent
Manual, irrespective of the provisions of any other documents or conduct of the
parties with respect thereto, including without limitation, GMACM's examination
of documents and files, and this Agreement shall exclusively govern the rights
of the parties hereto despite the fact that the Loan will be subsequent to this
Agreement. Each representation and warranty herein and the Correspondent Manual
shall survive the purchase of a Loan and shall insure to the benefit of GMACM,
its successors and assigns.

CORRESPONDENT'S REPRESENTATIONS, WARRANTIES, AND COVENANTS REGARDING LOANS

Correspondent makes to GMACM in connection with each Loan purchased by GMACM and
with this Agreement, all of the representations, warranties, and covenants set
forth in the Correspondent Manual and herein which representations, covenants
and warranties shall be true at the time of registration, at the time of
delivery and which shall survive the purchase of each Loan by GMACM and shall
continue in effect as to each Loans for so long as any amount due from the
borrower remains outstanding and unpaid.

ADDITIONAL REPRESENTATIONS, WARRANTIES, AND COVENANTS

Correspondent makes to GMACM in connection with this Agreement, all of the
representations, warranties, and covenants set forth in the Correspondent Manual
and herein which representations, covenants and warranties shall be true at the
time of the execution hereof, as well as at the time of registration of each
Loan, at the time of delivery and which shall survive the purchase of each Loan
by GMACM.

Correspondent is a corporation duly organized and validly existing in good
standing in the jurisdiction of its chartering or incorporation, and
Correspondent and each of its directors, officers, agents, and employees have
acquired and will, during the term of this Agreement, maintain all necessary
licenses and qualifications to transact its business. Correspondent shall submit
to GMACM copies of all such licenses as requested by GMACM.

Correspondent has all necessary corporate authority and has taken all required
corporate action to enter into this Agreement and to perform the transactions
contemplated hereunder.

Correspondent is a mortgagee approved, and will remain approved, by the Federal
Housing Administration of the Department of Housing and Urban Development (FHA),
the Department of Veterans Affairs (VA), and/or any governmental or
quasi-governmental agency or insurer which is engaged in the mortgage lending
Industry.

The execution and delivery of this Agreement by Correspondent and the
obligations which it will perform hereunder do not, and will not, violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination, award or contract having applicability to Correspondent
or the articles of incorporation or bylaws of Correspondent.

This Agreement constitutes, when duly executed and delivered by Correspondent, a
legal, valid, and binding obligation of Correspondent, enforceable against
Correspondent according to its terms.

There are no actions, suits, or proceedings pending or threatened against or
affecting Correspondent or the properties of the Correspondent before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which if determined adversely to
Correspondent, would have a material adverse effect on the financial condition,
properties, or operations of Correspondent or upon Correspondent's ability to
perform its duties hereunder.

Correspondent agrees to make current audited financial statements available to
GMACM upon request, and in any case, within ninety (90) days after the
completion of each fiscal year of correspondent. GMACM will rely on these
statements as part of its determination of whether to continue to purchase Loans
under this Agreement.

Correspondent agrees it will not use for its own benefit or will not disclose to
any person or entity confidential information relating to GMACM which it has
acquired or which it may acquire during the term of this Agreement.

Correspondent has in full force and effect and will continue to maintain a
fidelity bond and an errors and omissions policy or policies or mortgage
banker's blanket bond covering all its activities hereunder, with terms
acceptable to FNMA and FHLMC and shall provide to GMACM, on an annual basis or
as required by GMACM, satisfactory evidence thereof.

INDEMNIFICATION AND REPURCHASE

Correspondent acknowledges that GMACM shall have relied upon the representations
and warranties expressed in this Agreement and the Correspondent Manual. All of
Correspondent's representations and warranties are and shall be true and shall
survive as provided in Paragraph 7 herein. No representation or warranty made by
Correspondent in connection with the purchase of each Loan by GMACM contains any
untrue statement of any material fact or fails to state any material fact
necessary to make such representation or warranty not misleading.

In addition to any other remedies of GMACM set forth herein or in the
Correspondent Manual, Correspondent shall repurchase applicable Loans and shall
indemnify and hold GMACM harmless from losses (Including the loss of servicing
rights), damages, deficiencies, claims or expenses (including reasonable
attorneys' fees) incurred by GMACM to the extent required by and in accordance
with the provisions of the Correspondent Manual.

In addition to all other remedies available to it, GMACM shall be entitled to
offset any amounts it owes Correspondent by any amounts Correspondent is
required to pay to GMACM under this section and the sections of the
Correspondent Manual relating to Repurchase and Indemnification. The indemnity
provided in this Section shall remain in full force and effect regardless of any
investigation made by GMACM or its representatives or any cancellation of this
Agreement, and shall survive this Agreement as to each Loan for so long as any
amount due from the Borrower remains outstanding and unpaid. Upon receipt of
notice of claim covered by any indemnity or other indemnity in this Agreement,
whether such claim appears to be valid or not, Correspondent shall immediately
assume the representation of GMACM and the defense of such claim at its own cost
and expense to the satisfaction of GMACM, with counsel approved by GMACM, and
Correspondent shall be directly responsible for the payment of any settlement,
award or judgment relating to such claim.

RELATIONSHIP OF PARTIES

It is agreed that Correspondent and GMACM are not partners or joint ventures,
but shall have the status of and act in all matters hereunder as independent
contractors. Correspondent shall hold funds collected on account of any Loan in
trust for GMACM. Correspondent is not an agent or partner of GMACM and has no
authority and is intended to have no power to create, extinguish, or modify any
right, obligation, or liability of GMACM to any person whatsoever.

It is expressly understood that, notwithstanding the execution of this Agreement
and the covenants and agreements contained herein, GMACM may make Loans with or
without the assistance of Correspondent and may use the services of other
correspondent and lenders; and Correspondent may sell mortgage loans to other
correspondent and lenders.

JURY WAIVER/ ATTORNEY FEES AND EXPENSES

If any legal action or proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or default in connection
with any of the provisions of this Agreement, the successful or prevailing party
shall be entitled to immediately recover from the other party, its costs, plus
reasonable attorneys' fees incurred in such action(s) or proceeding(s) in
addition to any other relief to which it may be entitled. Except as expressly
provided hereunder to the contrary, each party shall bear its own costs and
expenses incurred in connection with the preparation of this Agreement and the
performance of the obligations contemplated hereby.

After consultation with counsel, and with knowledge of the consequences,
Correspondent and GMACM hereby waive all rights to demand a jury trial and agree
that all suits shall be heard by a judge only.

WAIVERS/REMEDIES CUMULATIVE

GMACM's delay or failure to enforce any provision of this Agreement shall not
constitute a waiver of that provision or any other provision or agreement with
Correspondent.

All remedies afforded by this Agreement shall be cumulative and in addition to
all other remedies provided herein or afforded by law or in equity.

NOTICES

All notices required under this Agreement shall be considered given (i) when
deposited in the United States Mail, certified mail, return receipt requested,
(ii) on the third business day after mailing via regular first class mail, or
(iii) on the next business day after mailing by a nationally recognized
overnight mail carrier, bearing sufficient postage and addressed as set forth
below, unless another address is designated in writing:



Purchaser

:

Correspondent

:

GMAC Mortgage Corporation


Correspondent Lending Group
100 Witmer Road, PO Box 963
Horsham, PA 19044-0963



Attention: Cathy A. Williams
       Vice President, Wholesale Lending

cc: Attention: Legal Department

_______________________________________

_______________________________________

Attention

: _____________________________



ASSIGNMENT

Correspondent shall not assign this Agreement or any of its rights hereunder.
Neither shall Correspondent delegate any duty hereunder without the prior
written consent of GMACM.

BROKERAGE

Each party represents and warrants that there are no claims for brokerage
commissions or finder's fees in connection with the transactions contemplated by
this Agreement. Each party agrees to exonerate, indemnify, and hold harmless the
other in respect to any and all losses sustained by the other as a result of
liability to any broker or finder on basis of any arrangement made on, behalf of
such party.

CAPTIONS; DEFINED TERMS

The captions of each section in this Agreement are included for convenient
reference of the parties and in no way are intended to define, limit, or imply
the obligations of the parties. Terms used with an initial capital letter which
are defined in the Correspondent Manual and not otherwise defined herein shall
have the meaning given them by the Correspondent Manual.

ENTIRE AGREEMENT

The exhibits attached hereto or material referred to in this Agreement,
including the Correspondent Manual, are incorporated by reference into this
Agreement. To the extent there are differences between requirements as stated in
the Correspondent Manual and as stated in this Agreement, the provisions of this
Agreement shall control. This Agreement, the Correspondent Manual and the
material referred to herein or therein or executed concurrently herewith
constitute the entire Agreement and supersede any and all prior agreements,
representations, and understandings of the parties, written or oral. No
addendum, supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto, however amendments to
the Correspondent Manual shall be effective, as provided in Paragraph 13 above,
upon their delivery by GMACM by mail or courier to Correspondent.
Notwithstanding the foregoing, amendments to the Correspondent Manual relating
to pricing and underwriting shall not apply to Loans which were registered prior
to the delivery of such amendments to Correspondent.

SEVERABILITY

In the event that any provision of this Agreement conflicts with applicable law,
such conflict shall not affect the other provisions of this Agreement which can
be given effect without the conflicting provisions, and to this end the
provisions of this Agreement are declared to be severable.

NOTICE TO BORROWERS

Correspondent shall mail notice of transfer of servicing to the Borrower of each
Loan as required by federal law (RESPA). Such notice shall be in a form approved
by GMACM prior to mailing. Such notice shall be sent through the United States
Mail, first class postage prepaid at the Correspondent's expense.

SOLICITATION

A. Neither Correspondent nor any affiliate of Correspondent shall solicit any
Borrower of a Loan for the sale or renewal of insurance with respect to such
Loan.

B. Neither Correspondent nor any affiliate of Correspondent shall, during the
remaining term of any of the Loans, take any action to personally, by telephone,
by mail or otherwise, solicit the refinancing or prepayment of the Loans by the
Borrowers, in whole or in part, or otherwise solicit the Borrowers for any
purpose, without the prior written consent and approval of GMACM.

C. Notwithstanding anything contained herein to the contrary, for purposes of
this Agreement, solicitation shall not be deemed to include general
advertisements directed to the public at large and contained in newspapers or
other broadcast media.

GOVERNING LAW AND VENUE

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania. Venue for any action arising out of relating
to this Agreement, including the formation, validity, or interpretation thereof
and the performance or breach thereof, shall be only in the Commonwealth of
Pennsylvania. Each party consents that any State or Federal Court in the
Commonwealth of Pennsylvania otherwise having jurisdiction shall also have
jurisdiction of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

GMAC Mortgage Corporation

E-Loan, Inc.

By: /s/ Marianne Mainardi

Name: Marianne Mainardi

Title: Vice President, Correspondent Lending

By: /s/ Steven M. Majerus

Name: Steven M. Majerus

Title: Vice President, Secondary Lending

 

 

* E-LOAN, Inc. will obtain and provide a copy of the GMAC Mortgage Correspondent
Lending Manual upon request.




--------------------------------------------------------------------------------


